DETAILED ACTION
Response to Arguments
Applicant's arguments filed 19 February 2021 have been fully considered but they are not persuasive.

Rejections under 35 USC § 112(a):
	Claim 43 has been amended such that the claimed invention is supported by the instant specification. See specifically paragraph [0090] of the published application with regards to figure 14.
	
Rejections under 35 USC § 112(b):
	The remarks did not address the prior rejection.  Again since the movement of the particle beam is not tied to the scanning magnets, it is unclear what causes the movement of charged particle beam.  

Pu et al. in view of Svesson in view of Otto in view of Stahl or Vierlinck
The remarks do not address this rejection in particular, only suggesting that the combination of references fails to disclose the amended subject matter.  The examiner disagrees as discussed herein below.  Moreover, in the Vierlinck alternative, Vierlinck was not relied upon for teach movement along the perimeter of the irradiation target, as such limitations are taught by Otto as discussed previously and reiterated herein below.  

Pu et al. in view of Svesson in view of Vierlinck
Regarding Vierlinck, the remarks take the position that Vierlinck does not disclose or suggest movement of at least a portion of the collimator holding the leaves along a perimeter of irradiation target during movement of the particle beam.  Specifically stating that “the planar movement in Vierlinck is made to ensure that the opening 109 stays over the same part of the irradiation target and therefore is not along a perimeter of the irradiation target and is not made during movement of the particle beam”.
The examiner disagrees.  In addition to correcting the position as related to gantry angle as seen in figure 7b, Vierlinck teaches correcting deviation based on pencil beam scanning ([0005], [0149] and [0154]).  Therefore, the correction deviation during pencil beam scanning would result in movement of the collimator holding the leaves along a perimeter of the irradiation target, in a manner similar to that of the changing gantry angles seen in figure 7b.  Such a correction occurs during delivery of the beam as discussed in paragraph [0141].
However, the examiner agrees in a different embodiment that the planar movement of Vierlinck (in the relied upon embodiment) is made to ensure that the opening 109 stays over the same part of the irradiation target.  Specifically, figure 7b shows the different gantry angles providing for the claimed “beam movement”1.  of moving a collimator in a plane perpendicular to the axis of the delivered beam”.  Therefore, the movement of the collimator along the three-dimensional perimeter of the target as seen in the translation from each of the gantry angles of figure 
Lastly, regarding Svesson, the remarks take the position that the edges formed by the leaves of Svesson do not change shape to match the perimeter of the irradiation target as the at least portion of the collimator moves along the perimeter of the irradiation target.  The examiner notes that Svesson was not relied upon for teaching such limitations, therefore, the remarks have been found unpersuasive.
 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 43, 46-58, 82-89 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claim 43 lacks enabling disclosure for “the collimator holding the leaves being computer- controllable to move in multiple dimensions within the irradiation field during movement of the particle beam, where movement in the multiple dimensions comprises at least movement that is along a perimeter of the irradiation target so that edges defined by extension or retraction of the leaves can block at least part of the particle beam at the perimeter of the irradiation target and where the edges change shape to match the perimeter of the irradiation target as the at least the portion of the collimator moves along the perimeter of the irradiation target, wherein extension or extraction of the leaves and movement of the at least the portion of the collimator are computer-controllable in accordance with a treatment plan.”
The breath of the claims allows for any computer control to move the collimator holder in multiple dimensions along a perimeter such that edges match the perimeter of the irradiation target.  However, the specification is silent as to any algorithm or program to be performed by a computer to achieve the claimed multi-dimensional movement such that the collimator holder moves along the perimeter to block at least part of the particle beam with edges that change shape to match the perimeter of the irradiation target.  The nature of the claimed invention is to provide defined or shape edges to the particle beam that reaches the patient by tracking the particle beam along the edges of the irradiation target ([0080] and [0082]).  However, without an algorithm or program to perform such tracking along the perimeter, one of ordinary skill in the art would not be able to make and use the claimed invention without undue experimentation.  The state of the prior art discussed in Flynn (US pgPub 2016/0199667) allows for tracking the edge of the target while a spot scanning beam is scanned across the patient volume. where the specification provides in a block diagram disclosure of a complex system that includes a microprocessor and other system components controlled by the microprocessor, a mere reference to a commercially available microprocessor, without any description of the precise operations to be performed by the microprocessor, fails to disclose how such a microprocessor would be properly programmed to (1) either perform any required calculations”.  In the instant case, the specification teaches in paragraph [0083]:
“The movement of a collimator may be controlled in various ways. For example, the current through magnet 108 may correspond to the deflection of the particle beam by the magnet and, thus, the location of the particle beam spot on the irradiation target. So, for example, knowing the current through the magnet and the location of the irradiation target relative to the magnet, a computer system controlling operation of the scanning system can determine the projected location of the irradiation spot. And, knowing the location of the radiation spot, the computer system can control the scanning system, in particular the collimator, to track movement of the irradiation spot along all or part of its motion, as described herein. In some implementations, the computer system can control the scanning system, in particular the collimator, so that the collimator arrives at a location before the particle beam spot arrives at that location, as described in more detail below.”
That is, the specification only teaches how the location of the particle beam spot is determined, however does not disclose how the computer system controlling the scanning system can determine the projected location or how the computer controls the collimator to track movement of the irradiation spot is based on a known location.  That is, knowing a position at an instant does not equate directly to a following/tracking motion of a moving particle beam with the collimator along the perimeter.  These computer control steps are not discussed in any detail in the specification that one of ordinary skill in the art would understand how to make and use such a program/algorithm.  Moreover, considering that the  claim requires the collimator to move along the perimeter of the irradiation target to block a portion of the beam, then not only is the position of the scanning beam required to be known, but also the location of the perimeter of the irradiation target.  The computer controller is not disclosed to determine the perimeter of the irradiation target and correlate the perimeter with the particle beam motion and control the collimator motion based on the information derived therefrom.
  Therefore, the claimed invention fails to meet the enablement requirement under 35 USC § 112(a).
Claims 46-58, 82-89 are rejected by virtue of their dependencies on a rejected base claim.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 43, 45-58 and 82-89 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 43 recites the limitation “movement of the particle beam” is vague and indefinite because the claim does not provide a discernable boundary on what performs the function.  The recited function does not follow from the structure recited in the claim i.e. scanning magnet or collimator, so it is unclear whether the function requires some other structure (i.e. a gantry) or is simply a result of operating the scanning magnet or collimator in a certain manner.  Thus, one of ordinary skill in the art would not be able to draw a clear boundary between what is and is not covered by the claim.  See MPEP 2173.05(g) for more information.
	Claims 45-58 and 82-89 are vague and indefinite by virtue of their dependencies on an indefinite base claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 43, 45-50 and 84-86 are rejected under 35 U.S.C. 103 as being unpatentable over Pu et al. (US pgPub 2013/0053617) in view of Svesson (US pgPub 2010/0034357) in view of:
  a) Otto (USPN 6,907,105) in view of Stahl et al. (US pgPub 2010/0322381) or alternatively in view of Vierlinck et al or 
b) Vierlinck et al. (US pgPub 2015/0133713)
Regarding claim 43, Pu et al. teach a particle therapy system (fig. 1) comprising:
a particle accelerator to output a particle beam ([0025]); 
one or more scanning magnets (21/22) that are down-beam of the particle accelerator, the one or more scanning magnets for moving the particle beam within an irradiation field (pattern 41 formed by particle beam see boxed area in figure 9) relative to at least part of an irradiation target in a patient (as illustrated in figure 1), the irradiation field comprising a plane over which  the particle beam can move relative to the irradiation target (deflection plane in pattern 41 in figure 9, wherein the boxed area is  relative to the irradiated target (patient, see figure 1)); and
a collimator (6) that is down-beam of the one or more scanning magnets (as seen), 

the edge to come between a first part of the particle beam and the patient in order to block the first part of the particle beam from reaching the patient while allowing  a second part of the particle beam that reaches the irradiation target in the patient (as seen in figures 2 and 9, leaves blocking a portion of the particle beam, while allowing beam to pass through opening), 
the edges defined by extension or retraction of the leaves  (fig. 9 shows edges defined by extension or retraction of leaves) can block at least part of particle beam at the perimeter of the irradiation target (fig. 9 beam pattern intercepting leaves as seen in figure 9),
wherein extension or extraction of the leaves and movement of the at least the portion of the collimator are computer-controllable in accordance with a treatment plan ([0027], [0030] teach positioning collimator leafs to form a shape determined in a therapy plan).
Pu fails to disclose a computer-controllable extension or retraction during movement of the particle beam.  
However, Svesson teaches a computer-controllable extension or retraction during movement of the particle beam ([0016]).

It would have been obvious to one of ordinary skill in the art to move the collimator leaves during irradiation of the scanned beam because it would account for organ movements, thus minimizing damage to healthy tissue.  
Pu only discloses one-dimensional movement in figure 9 relative to the patient, thus differs from the claimed invention by not disclosing the at least the portion of the collimator holding the leaves being computer-controllable to move in multiple dimensions within the irradiation field where movement in the multiple dimensions comprises at least movement that is along a perimeter of the irradiation target so that edges defined by extension or retraction of the leaves can block at least part of the particle beam at the perimeter of the irradiation target and where the edges change shape to match the perimeter of the irradiation target as the at least the portion of the collimator moves along the perimeter of the irradiation target.
However, Otto the at least the portion of the collimator being computer-controllable to move in multiple dimensions within the irradiation field (col. 5, lines 18-22, wherein the irradiation beam inherently has a field which the MLC blocks a portion) at least along an edge defined by the irradiation target (col. 1, lines 44-47, col. 3, lines 41-45 and col. 5, lines 18-222) so that edges defined by extension or retraction of the leaves can block at least part of the particle beam at the perimeter of the irradiation target (as seen in figures 2-3, subfields defined by dynamic rotation and extension and 
                Otto modifies Pu by providing a rotational movement to the MLC, providing two-dimensional movement.
                Since both inventions are directed MLC devices, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have the rotationally supported leaves of Otto in the device of Pu because “rotating multi-leaf collimator 14 moves the positions of the edges of leaves 15, any radiation leakage between the leaf edges occurs in different positions for each sub-field. This leakage radiation is therefore distributed over an area instead of being repeatedly delivered at the same set of locations. This causes less damage to healthy tissue” (col. 5, lines 5-10).
	While Pu teaches a scanning beam and Otto movement in of the MLC during irradiation for the purpose of reducing radiation over the same set of locations, the combined device fails to disclose the motion of Otto occurring during movement of the beam of Pu.

	Stahl modifies the combined device by suggesting motion of the MLC during irradiation.
	Since both devices are directed towards collimation in a rotating gantry, it would have been obvious to apply the dynamic modulated arc therapy technique in the combined device because “the beam remains on at constant dose rate, and the MLC leaves constantly re-form to maintain a shape which is conformal with the shape of the tumor, as viewed from the respective angle” ([0008]).  Further continuous rotation would shorten treatment time, thus improve patient throughput.
	Alternatively to Stahl, Vierlinck et al. teaches motion of a dynamic collimator holder (fig. 4, note arrows) occurring during movement of the beam ([0005] and [0141]).
	Vierlinck et al.  modifies Pu in view of Otto by suggesting moving the holder during scanning.
	Since Pu in view of Otto and Vierlinck both teach movement of a collimator holder during irradiation, it would have been obvious for the motion to occur during scanning as done in Vierlink because it would further correct isocenter deviations wherein the correction would minimize the dose on the healthy tissues between the region of entry of the beam into the patient and the area to be treated, the patient is positioned in a precise manner such that the area to be treated is centered on the isocentre ([0009])  
Alternatively, Vierlinck et al. the at least the portion of the collimator being computer-controllable to move in multiple dimensions ([0116]) within the irradiation field where movement in the multiple dimensions comprises at least movement that is along a perimeter of the irradiation target (fig. 4, and paragraph [0116] see discussion in the response to arguments section above) so that edges defined by extension or retraction of the leaves can block at least part of the particle beam at the perimeter of the irradiation target ([0094] teaches the opening coincides with the shape of the target volume, where brass inherently blocks beam at positions where it is incident with part of the scanning beam) and where the edges change shape to match the perimeter of the irradiation target (figure 7b, see angles at “A”, “B” and “C”, note “same contour” in paragraphs [0115]-[0116].  Alternatively, applying the principle of figure 7b to the correction of deviations as a result of pencil beam scanning, see paragraphs [0149], [0154]) as the at least the portion of the collimator moves along the perimeter of the irradiation target (via rotational gantry to different gantry angles.  Alternatively, correcting deviations of a pencil scanning beam ([0149], [0154], the collimator would be corrected to follow the perimeter of the irradiation target)).
Vierlinck modifies the combined device by teaching an algorithm to correct for deviations of an isocenter due to pencil scanning using a collimator.
Since both inventions are directed towards spot scanning with a collimator, it would have been obvious to one of ordinary skill in the art to provide the movement of the collimator in response to a deviation of an isocenter due to a scanning pencil beam 
Regarding claim 45, Pu et al. teach wherein the leaves that are extendable and retractable to vary the shape of the edge (MLC see in figure 9)
Regarding claim 46, Pu et al. teach wherein the leaves are individually extendible and retractable relative to the irradiation target (MLC of figure 9).
Regarding claim 47, Pu teach wherein the collimator is a first collimator, and the edge is a first edge (fig. 9, left bank of collimator leaves); and wherein the particle therapy system comprises a second collimator comprising leaves that are extendible and retractable to define a shape of a second edge of the second collimator (fig. 9, right bank of leaves extendible and retractable to defined a shape of the right leaves in figure 9), at least a portion of the second collimator being computer controlled so that the leaves of the second collimator come between a third part of the particle beam and the patient (part of scanning beam intercepted by right bank seen in figure 9).
Regarding claim 48, Pu et al. teaches wherein the one or more scanning magnets are controllable to scan the particle beam more quickly for interior sections of the irradiation target than at perimeter of the irradiation target (figure 9 shows a zig-zag pattern where the interior 65 is scanned more quickly than the perimeter of the target because the edges of the target require the beam to be slowed and the direction changed, while scanning inside the target is a linear path).

Regarding claim 50, Pu teaches wherein the collimator defines at least part of an aperture, and wherein the edge comprises an edge of the aperture (figure 9).
Regarding claim 84, Pu in view of Otto teaches a computing system programmed to control the collimator, the computing system comprising one or more processing devices (Otto, col. 3, lines 58-67).
Regarding claims 85-86, Pu teaches wherein the collimator covers an area that is less than half the area of the irradiation field (see box in figure 9 showing the small area the collimator covers).



Claims 43 and 89 are rejected under 35 U.S.C. 103 as being unpatentable over a) Svesson (US pgPub 2010/0034357) or b) Gustafsson et al. (Gustafsson et al., “Simultaneous optimization of dynamic multileaf collimation and scanning patterns or compensation filters using a generalized pencil beam algorithm”, Medical physics, 1995) (copy of publication submitted herewith) in view of Otto (USPN 6,907,105) in view of Stahl or alternatively in view of Vierlinck 

a particle accelerator (130) to output a particle beam (paragraph [0110] teaches delivering narrow light ion spotscanning and range modulation by the extraction from the accelerator and [0114] teaches ion beam accelerated in a cyclotron);
one or more scanning magnets (scanning magnets (0076), figure 6, 140/152/154) that are down-beam of the particle accelerator (as seen in figure 6), the one or more scanning magnets for moving the particle beam within an irradiation field (via spot scanning [0110]) relative to at least part of an irradiation target in a patient (patient 80), the irradiation field comprising a plane over which  the particle beam can move relative to the irradiation target (spotscanning is defined by the pattern formed by the scanning magnets, the pattern defines the plane over which the particle beam can move relative to the patient); and
a collimator (1) that is down-beam of the one or more scanning magnets (as seen), 
at least a portion of the collimator comprising holding leaves (leaves seen in figure 1 require a holder) that are computer-controllable to extend or retract ([0062], “the leaves 10 of the collimator 1 are preferably individually adjustable, i.e. can be pushed towards each other or be retracted from its associated leaf 20 of the leaf pair 5”, algorithm disclosed in [0116]) during movement of the particle beam within the irradiation field ([0016] teaches fast low-weight collimator capable of further sharpening the elementary scanned beam …which may even allow high-speed collimation in real ) so that at least some of the leaves form an edge (since an opening is formed by the MLC some of the leaves do not extend across the entirety of the irradiation field thus forming the claimed edge),
the edge to come between a first part of the particle beam and the patient in order to block the first part of the particle beam from reaching the patient (inherent to MLC collimation, that is to shape the beam some of the particle beam must be blocked) while allowing a second part of the particle beam to reach the irradiation target in the patient (the collimated beam passing through the opening of the MLC formed by leaves), 
the at least the portion of the collimator being computer-controllable ([0016] teaches high-speed collimation in real time in synchrony with organ movements.  In order to collimate in real-time in-synch with organ movements, the collimator inherently requires a computer to move leaves to appropriate positions.  Algorithms to control MLC discussed in paragraph [0116], algorithms performed in real time in synchrony with organ movement require a computer) to move within the irradiation field (MLC must move within the scanned field in order to collimate the beam, wherein motion is relative to the patient downstream of the collimator) so that the edges defined by extension or retraction of the leaves intercept the particle beam at locations within the irradiation field ([0062], see discussion above)

Svesson like Pu fails to disclose two-dimensional movement of the collimator within the irradiation field, however rotational collimators are at least known to Vierlinck and Otto as discussed above.  The rational for the modification is the same (see above).
Alternatively, Regarding claim 43, Gustafsson et al. teach a particle therapy system (fig. 1) comprising:
a particle accelerator (inherent to generate proton beam) to output a particle beam (proton beam see introduction, second paragraph in left column); 
one or more scanning magnets (scanning proton beam pattern see introduction, and figure 1 caption teaches the optimized scanning pattern incident the bremsstrahlung target…the energy fluence at the multileaf collimator is received (i.e. the scanning magnet must be upstream of the MLC in order to be received thereby) that are down-beam of the particle accelerator (inherent to scan proton beam), the one or more scanning magnets for moving the particle beam within an irradiation field (see figure 7, example 8) relative to at least part of an irradiation target in a patient (as illustrated in figure 1), the irradiation field comprising a plane over which  the particle beam can move relative to the irradiation target (fig. 7, example 8); and
a collimator (fig. 7 example 9 shows MLC) that is down-beam of the one or more scanning magnets (caption of figure 1 teaches a bremsstrahlung beam, however the introduction, second paragraph teaches the method is equally applicable to electrons, protons or heavy ion beams), 
computer-controllable to extend or to retract during movement of the particle beam within the irradiation field (fig. 7, example 9, algorithm discussed in abstract) so that at least some of the leaves form an edge, the edge extending across less than an entirety of the irradiation field (fig. 7, example 9 shows some of the leaves extending less than the entirety of the irradiation field to form an edge)
the edge come between a first part of the particle beam and the patient in order to block the first part of the particle beam from reaching the patient while allowing a second part of the particle beam to reach  the irradiation target in the patient (fig. 7, example 9 “TOTAL” as compared to “TOTAL” in example 8), 
the at least the portion of the collimator being computer–controllable to move relative to the patient within the irradiation field (movement within the irradiation field, algorithm discussed in introduction) so that the edges defined by extension or retraction of the leaves  intercept the particle beam at locations within the irradiation field (as seen in example 9 of figure 7).
Gustafsson et al. like Pu fails to disclose two-dimensional movement of the collimator within the irradiation field, however rotational collimators are at least known to Vierlinck and Otto as discussed above.  The rational for the modification is the same (see above).
Regarding claim 89, Svesson teaches wherein the at least the portion of the collimator is computer-controllable to move in multiple dimensions within the irradiation field towards or away from an interior of the irradiation target so that edges defined by extension or retraction of the leaves can reach the particle beam at locations within the .




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 43, 53-55, 82 and 87-88 are rejected under 35 U.S.C. 103 as being unpatentable over Okazaki (US pgPub 2009/0008575) in view of Pu in view of Otto in view of Stahl or Vierlinck.
Regarding claim 43, Okazaki et al. teach a particle therapy system (fig. 1) comprising:
a particle accelerator ([0017]) to output a particle beam (1); 
one or more scanning magnets (3) that are down-beam of the particle accelerator, the one or more scanning magnets for moving the particle beam within an 
a collimator (9) that is down-beam of the one or more scanning magnets (down beam 3).
Okazaki differs from the claimed invention by not disclosing any details of the collimator.
However, the claimed collimator would be obvious as discussed in view of Pu and Otto and Stahl or Vierlinck.
Pu modifies Okazaki by substituting a collimator with a detector for the conventional collimator.
Since both inventions are directed towards collimation systems for particle therapy, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have the collimator of Pu in the device of Okazaki because it would allow for the scanner operation to be reliably checked ([00074]). The remaining modifications by Otto and Stahl or Vierlinck would be obvious as discussed above.
Regarding claims 53 and 82, Okazaki teaches an energy degrader (range shifter 6, [0063]) that is down-beam of the one or more scanning magnets (as seen), the energy degrader comprising a material that allows the particle beam to pass through and thereby reduce an energy of the particle beam (changing thicknesses of plates reduces an energy of the particle beam);

wherein the particle therapy system further comprises:
a computing system (control unit 20) that is programed to receive an indication of an energy of the particle beam to apply to the irradiation target, and to control selective movement of the one or more of the one or more plates pieces into the path of the particle beam so that a resulting energy of the particle beam approximates the energy of the particle beam to apply to the irradiation target ([0063] teaches “range-shifter drive unit 24 selects range shifter plates to be inserted into the proton beam based on a control command from the control unit 20 and then inserts the selected range shifter plates into the proton beam.”.  That is, the range shifter is set based on a command from a controller.  [0017] teaches “forming high dose regions by changing the irradiation depth of the particle beam by use of either the range shifter driven by the range-shifter drive unit”.  That is, in order to drive the range shifter for form high dose regions, the controller must be programmed to receive an indication of an dosage (i.e. energy) of the particle beam to apply to the target, such that the correct plate combination may be determined and matched to approximate the high dose requested).

Regarding claim 55, the Ozaki teaches wherein each of the multiple plates has an area that is less than the area of the irradiation field ([0063] teaches plates, inherently having an area.  Arbitrarily define an area of each plate to be smaller than the irradiation field and the limitation is met.  That is, the claim does not specify the area to be the entire surface of each of the multiple plates).
Claim 87 is broader in scope than claim 82 and thus obvious as discussed above.
Regarding claim 88, Okazaki teaches wherein the pieces comprise plates ([0063])

Claims 51 and 52 are rejected under 35 U.S.C. 103 as being unpatentable over Pu et al. in view of Otto in view of Vierlinck in view of Gall (US pgPub 2009/0140672) and further in view of Verster (USPN 3,024,379).
Regarding claim 51, Pu et al. fails to disclose differs from the claimed invention by not disclosing a voltage source to provide a radio frequency (RF) voltage to a cavity to accelerate particles within the cavity, the cavity having a magnetic field causing 
However, Gall teaches a radio frequency (RF) voltage to a cavity (8) to accelerate particles ([0031]) within a cavity (abstract, [0002], [0030]-[0032], [0046]-[0047] , note: 8 comprises the acceleration region ([0031]), extraction electrodes extract from ion source 18 to acceleration region and the ion source is a plasma column [0040] and [0046] and abstract), the cavity having a magnetic field causing particles accelerated to move orbitally within the cavity ([0002]); an extraction channel (24) to receive the particles accelerated from the plasma column and to output the received particles from the cavity (as seen in figure 1A), wherein the magnetic field is between 4 Tesla (T) and 20T ([0016]).
Gall modifies Pu by providing details of a particle accelerator, since both devices are directed towards particle acceleration, it would have been obvious to one of ordinary skill in the art at the time of the invention to have the synchrocyclotron of Gall in the device of Pu because it facilitates improved ion extraction ([0047]).
The combined device differs from the claimed invention by not disclosing a regenerator to provide a magnetic field bump within the cavity to thereby change successive orbits of the particles accelerated from the plasma column so that, eventually, particles output to the extraction channel; wherein the magnetic field is between 4 Tesla (T) and 20T and the magnetic field bump is at most 2 Tesla.
However, Verster teaches a regenerator (8) to provide a magnetic field bump (as evidenced by the background section of the instant application, regenerators inherently 
Verster modifies the combined device by providing a regenerator in the cavity.
Since both devices are directed towards accelerators, it would have been obvious to one of ordinary skill in the art at the time of the invention to have the regenerator of Verster in the combined device “such that satisfactory radial concentration into a beam is obtained” (col. 1, lines 41-45).
While Vester does not specifically disclose the bump magnetic field strength.  It would have been obvious to one having ordinary skill in the art at the time the invention was made for the strength to be less than 2 Telsa, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  
Regarding claim 52, Pu teaches a gantry on which at least the particle accelerator is mounted, the gantry being configured to move the particle accelerator at least part-way around the patient ([0048]).


Claims 58 is rejected under 35 U.S.C. 103 as being unpatentable over Okazaki in view of Pu in view of Otto in view of Stahl and further in view of Antaya (US pgPub 2007/0171015).

However, synchrocyclotrons were well known to the art.  For instance Antaya teaches a variable-energy synchrocyclotron ([0065] increasing the energy in a synchrocyclotron (i.e. variable (not constant) energy if increasing)).
Antaya modifies the combined device by substituting the accelerator of Akiyama for a synchrocyclotron.
Since both devices are directed towards particle accelerators, it would have been obvious to one of ordinary skill in the art to use a synchrocyclotron in the device of Akiyama because synchrocyclotrons are very compact ([0002]), which clearly is advantageous in a clinical setting for providing additional space in the treatment room and more easily facilitating transportation of the device than larger accelerators.

Claims 56 and 83 are rejected under 35 U.S.C. 103 as being unpatentable over Okazaki (US pgPub 2009/0008575) in view of Pu in view of Otto in view of Stahl and further in view of Goezinger (US pgPub 2006/0033042).
Regarding claim 56, Okzaki teach wherein the computing system is configured to receive information about a scanning pattern for the irradiation target ([0061] teaches raster scanning where a processing device is necessary to excite the scanning electrodes such that a raster scan is possible, the desired pattern is necessarily input into the computing system controlling the scanning magnet), the scanning pattern defining movement of the particle beam in at least two dimensions (raster scan is in two dimensions).

Goezinger teaches scanning pattern defining movement of the one or more plates of the energy degrader so that the one or more pieces of the energy degrader at least partly track movement of the particle beam during movement of the particle beam3.
Goezinger modifies the energy degrader of Okazaki by providing an energy modulator capable of tracking the proton beam.
Since both inventions are directed towards collimation systems for particle therapy, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have the energy degrader of Goezinger in the device of Okazaki because it allows for compensation of target volume movements during irradiation to improve precision irradiation of the target volume ([0009]).
Regarding claim 83, the combined device in view of Goezinger teaches wherein one or more pieces of the energy degrader may have a shape that is different from a shape of a plate (wedges 6 of Goezinger).



57 is rejected under 35 U.S.C. 103 as being unpatentable over Okazaki in view of Pu in view of Otto in view of Stahl in view of Goezinger and further in view of Vierlinck
Regarding claim 57, the combined device differs from the claimed invention by not disclosing wherein the information is usable to configure the collimator to define the shape of the edge of the collimator; and wherein the computing system is programmed to use the information to configure the collimator
Vierlinck teaches wherein the information is usable to configure the collimator to define the shape of the edge of the collimator ([0149] and [0154]); and wherein the computing system is programmed to use the information to configure the collimator ([0156]).
Vierlinck modifies the combined device by teaching an algorithm to correct for deviations of an isocenter due to pencil scanning using a collimator.
Since both inventions are directed towards spot scanning with a collimator, it would have been obvious to one of ordinary skill in the art to provide the movement of the collimator in response to a deviation of an isocenter due to a scanning pencil beam in the combined device because the correction would minimize the dose on the healthy tissues between the region of entry of the beam into the patient and the area to be treated, the patient is positioned in a precise manner such that the area to be treated is centered on the isocentre ([0009]).




Relevant art of particular interest to the applicant
Johnsen (US pgPub 2009/0001295) teaches “Attempts to create the final aperture of an electron applicator using a form of MLC have been reported. In these efforts, the final aperture of the applicator has been constructed of a bank of leaves that can be moved to a variable position relative to the beam, similar to an x-ray MLC”
Yoshida (JP-2006-341010A) (copy of publication and machine translation submitted herewith) figure 3 shows a range shifter that is driven by a drive 30.  Paragraphs [0014]-[0015] teach the shifter may be moved by drive 30 in response to a control signal.
Bert et al. (US pgPub 2011/0303858) paragraph [0085] “energy modulation system located in front of the scanning magnet, viewed in beam direction, which energy modulation system is designed for motion tracking of the particle beam in beam direction”
Pedroni (US pgPub 2008/0023644) teach teaches a particle therapy system (abstract) comprising: a particle accelerator ([0040]) to output a particle beam ([0040]); and an energy degrader ([0014], note: range shifter) that is controllable to pass the particle beam to an irradiation target ([0014], note: “fast changes of the penetration depth” therefore passing particle beam to target), at least part of the energy degrader being controllable to move during passage of the particle beam to the irradiation target ([0014], note “The range shifter consists of a stack of 5 mm-thick polyethylene plates, which are moved sequentially into the beam”).
Sasai (US pgPub 2013/0299721) teaches a particle therapy system comprising: 

Maruyama et al. (JP2007-307223)(copy of publication, machine translation and  translated abstract submitted with the copending application 15/399250 mailed with the rejection of 19 January 2018) teach a particle therapy system comprising:  a particle accelerator ([0010]) to output a particle beam ([0010]); and an energy degrader (figs. 1 and 2, range shifter 5 or figure 10 second range shifter 16) that is controllable to pass the particle beam to an irradiation target (as seen in figure 1), at least part of the energy degrader being controllable to move during passage of the particle beam to the irradiation target (abstract note “air cylinder 7 which rotates each first range shifter plate 5 with the range shifter rotary shaft 6 in a center to be put into and out from the path of the particle beam 1” see also paragraphs [0019] and [0022] of the machine translation).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J LOGIE whose telephone number is (571)270-1616.  The examiner can normally be reached on M-F: 7:00AM-3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on (571)272-2293.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/MICHAEL J LOGIE/Primary Examiner, Art Unit 2881                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Note the claim does not require the beam movement to be as a result of beam scanning thus gantry rotation is within the scope of the claim.
        2 The collimator is rotated while radiation is delivered to different sub-fields that roughly match the shape of the target area, therefore the collimator moves along the edges of the irradiation target. See discussion on pages 3-4 of the Non-Final Rejection of 19 October 2020.
        3 Goezinger teaches simultaneous with transverse motion of the ion beam, modification of the penetration depth ([0063]), wherein paragraph [0022] teaches the depth of penetration is modified by moving the plates, with the advantage of compensating for target volume movements during ion beam irradiation to improve precision irradiation of a target volume ([0009])